Citation Nr: 0429116	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  04-00 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant is entitled to dependency and 
indemnity compensation (DIC) benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318 (West 2002). 

3.  Entitlement to accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and R. S.





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946, and from September 1950 to March 1952.  He died on 
December [redacted], 2001; the appellant is his surviving spouse.

This matter arises from a January 2003 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
a hearing was conducted before the undersigned on August 10, 
2004; a transcript of that proceeding is of record.  At the 
hearing the appellant advised that she had remarried.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
RO issued a VCAA notice letter to the appellant in connection 
with her current appeal in July 2002.

As the Board noted earlier, at the hearing held before the 
undersigned, the appellant advised that she had remarried.  
No marriage certificate, divorce decree, etc., was submitted 
at the hearing.  The appellant's remarriage raises an 
inextricably intertwined issue as to whether she qualifies as 
the veteran's surviving spouse for the purpose of the VA 
benefits which are the subject of the current appeal.

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she provide 
copies of her marriage certificate, etc., 
pertinent to her remarriage, all 
documentation of which should be 
associated with the claims file.

4.  Inasmuch as the issue of whether the 
appellant qualifies as the surviving 
spouse of the veteran is deemed to be 
"inextricably intertwined" with the 
prepared and certified issues on appeal, 
the VBA AMC should take appropriate 
adjudicative action, and provide the 
appellant notice of the determination, 
etc.

5.  Thereafter, if warranted, the VBA AMC 
should take additional adjudicative 
action with respect to the appellant's 
prepared and certified claims on appeal.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
































